Beck, J.
1. While the extracts from the charge of the court, complained of in the motion for á new trial, were not entirely free from verbal inaccuracies, they did not contain such material error as to afford ground for a new trial.
2. While the evidence supporting a verdict in plaintiff’s favor was slight, it can not be held that the verdict was without evidence to support it.

Judgment affirmed.


All the Justices concur.

Action for damages. Before Judge Fite. Dade superior court. August 15, 1913.
Maddox, McCamy & Shumate, for plaintiff in error.
W. E. Payne, contra.